 



EXHIBIT 10.05

CERIDIAN CORPORATION

2004 LONG-TERM STOCK INCENTIVE PLAN

Non-Qualified Stock Option Agreement
(U.S. Employee: Time Based Stock Option)

     THIS AGREEMENT is entered into and effective as of [GRANT DATE] (the “Date
of Grant”), by and between Ceridian Corporation, a Delaware corporation (the
“Company”), and [NAME] (the “Optionee”).

     A. The Company has adopted the Ceridian Corporation 2004 Long-Term Stock
Incentive Plan (as may be amended or supplemented, the “Plan”) authorizing the
Compensation and Human Resources Committee of the Board of Directors of the
Company (the “Committee”), to grant stock options to employees of the Company
and its Subsidiaries (as defined in Section 9 of the Agreement).

     B. The Company desires to give the Optionee an inducement to acquire a
proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Optionee an option to purchase
shares of common stock of the Company pursuant to the Plan.

     Accordingly, the parties agree as follows:

1. Grant of Option.

     The Company hereby grants to the Optionee the right, privilege and option
(the “Option”) to purchase [NUMBER OF SHARES] shares (the “Option Shares”) of
the Company’s common stock, $0.01 par value (the “Common Stock”), according to
the terms and subject to the conditions hereinafter set forth and as set forth
in the Plan. The Option granted hereunder shall not be an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

2. Option Exercise Price.

     The per share price to be paid by Optionee in the event of an exercise of
the Option will be $[STRIKE PRICE].

3. Duration of Option and Time of Exercise.

     3.1 Initial Period of Exercisability. Except as provided in Sections 3.2
and 3.3 hereof, the Option shall become exercisable with respect to one-third of
the Option Shares on each of the first, second and third anniversaries of the
Date of Grant. The foregoing rights to exercise the Option will be cumulative
with respect to the Option Shares becoming exercisable on each such date, but in
no event will the Option be exercisable after, and the Option will become void
and expire as to all unexercised Option Shares at, 5:00 p.m. (Minneapolis,
Minnesota USA time) on fifth anniversary of the Date of Grant (the “Time of
Option Termination”).

     3.2 Termination of Employment.

     (a) Termination Due to Death, Disability or Retirement. In the event the
Optionee’s employment with the Company and all Subsidiaries is terminated by
reason of death, Disability or Retirement (as such terms are defined in Section

 



--------------------------------------------------------------------------------



 



9 of this Agreement), the Option will become immediately exercisable in full and
remain exercisable until the Time of Option Termination.

     (b) Termination for Reasons Other Than Death, Disability or Retirement. In
the event that the Optionee’s employment with the Company and all Subsidiaries
is terminated for any reason other than death, Disability or Retirement, or the
Optionee is in the employ of a Subsidiary and the Subsidiary ceases to be a
Subsidiary of the Company (unless the Optionee continues in the employ of the
Company or another Subsidiary), all rights of the Optionee under the Plan and
this Agreement will immediately terminate without notice of any kind, and the
Option will no longer be exercisable; provided, however, that, if such
termination is due to any reason other than termination by the Company or any
Subsidiary for Cause (as defined in Section 9 of this Agreement), the Option
will remain exercisable to the extent exercisable as of such termination for a
period of three months after such termination (but in no event after the Time of
Option Termination).

     3.3 Impact of Change of Control. If a Change of Control (as defined in
Section 9 of this Agreement) occurs, the Option will become immediately
exercisable in full and will, notwithstanding the provisions of Section 3.2
hereof, remain exercisable until the Time of Option Termination, regardless of
whether the Optionee remains in the employ of the Company or any Subsidiary. In
addition, if a Change of Control of the Company occurs, the Committee, in its
sole discretion and without the consent of the Optionee, may determine that the
Optionee will receive, with respect to some or all of the Option (and in
satisfaction of the applicable portion of the Option), as of the effective date
of any such Change of Control of the Company, cash in an amount equal to the
excess of the Fair Market Value (as defined in the Plan) of the applicable
Option Shares immediately prior to the effective date of such Change of Control
of the Company over the Option Exercise Price per share of the Option.

4. Manner of Option Exercise.

     4.1 Notice. This Option may be exercised by the Optionee in whole or in
part from time to time, subject to the conditions contained in the Plan and in
this Agreement, by delivery, in person, by facsimile or electronic transmission
or through the mail, to the Company at its principal executive office in
Minneapolis, Minnesota USA (Attention: Corporate Treasury), of a written notice
of exercise. Such notice must be in a form satisfactory to the Committee, must
identify the Option, must specify the number of Option Shares with respect to
which the Option is being exercised, and must be signed by the person or persons
so exercising the Option. Such notice must be accompanied by payment in full of
the total exercise price and any applicable taxes for the Option Shares to be
purchased. In the event that the Option is being exercised, as provided by the
Plan and Section 3.2 of this Agreement, by any person or persons other than the
Optionee, the notice must be accompanied by appropriate proof of right of such
person or persons to exercise the Option. If the Optionee retains the Option
Shares purchased, as soon as practicable after the effective exercise of the
Option, the Optionee will be recorded on the stock transfer books of the Company
as the owner of the Option Shares purchased, and the Company will deliver to the
Optionee one or more duly issued stock certificates evidencing such ownership.

     4.2 Payment. At the time of exercise of the Option, the Optionee must pay
the total exercise price of the Option Shares to be purchased entirely in cash
(including a check, bank draft or money order, payable to the order of the
Company); provided, however, that the Committee, in its sole discretion and upon
terms and conditions established by the Committee, may allow such

2



--------------------------------------------------------------------------------



 



payment to be made, in whole or in part, by tender of a Broker Exercise Notice
or Previously Acquired Shares (as such terms are defined in Section 9 of this
Agreement), or by a combination of such methods. In the event the Optionee is
permitted to pay the total purchase price of the Option in whole or in part with
Previously Acquired Shares, the value of such shares will be equal to their Fair
Market Value on the date of exercise of the Option. The delivery of any shares
already owned by the Optionee may be made through delivery of a written
attestation of ownership if permitted by the Committee.

5. Rights and Restrictions of Optionee; Transferability.

     5.1 Employment. Nothing in this Agreement will interfere with or limit in
any way the right of the Company or any Subsidiary to terminate the employment
of the Optionee at any time, nor confer upon the Optionee any right to continue
in the employ of the Company or any Subsidiary at any particular position or
rate of pay or for any particular period of time.

     5.2 Rights as a Stockholder. The Optionee will have no rights as a
stockholder unless and until all conditions to the effective exercise of the
Option (including, without limitation, the conditions set forth in Sections 4
and 6 of this Agreement) have been satisfied and the Optionee has become the
holder of record of such shares. No adjustment will be made for dividends or
distributions with respect to the Option Shares as to which there is a record
date preceding the date the Optionee becomes the holder of record of such Option
Shares, except as may otherwise be provided in the Plan or determined by the
Committee in its sole discretion.

     5.3 Restrictions on Transfer. Except as otherwise provided by the
Committee, neither the Option nor any rights under the Option shall be
transferable by the Optionee other than by will or by the laws of descent and
distribution. The Committee may establish procedures as it deems appropriate for
the Optionee to designate a Person or Persons, as beneficiary or beneficiaries,
to exercise the rights of the Optionee and receive any property distributable
with respect to the Option in the event of the Optionee’s death. The Option
shall be exercisable during the Optionee’s lifetime only by the Optionee or, if
permissible under applicable law, by the Optionee’s guardian or legal
representative. Neither the Option nor any right under any the Option may be
pledged, alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.

     5.4 Restrictions Regarding Employment.

     (a) The Optionee agrees that he or she will not take any Adverse Actions
(as defined below) against the Company or any Subsidiary at any time during the
period before one year following the Optionee’s termination of employment with
the Company or any Subsidiary, whichever is later (the “Restricted Period”). The
Optionee acknowledges that damages which may arise from a breach of this
Section 5.4 may be impossible to ascertain or prove with certainty.
Notwithstanding anything in this Agreement or the Plan to the contrary, in the
event that the Company determines in its sole discretion that the Optionee has
taken Adverse Actions against the Company or any Subsidiary at any time during
the Restricted Period, in addition to other legal remedies which may be
available, (i) the Company will be entitled to an immediate injunction from a
court of competent jurisdiction to end such Adverse Action, without further
proof of damage, (ii) the Committee will have the authority in its sole
discretion to terminate immediately all rights of the Optionee under the Plan
and this Agreement without notice of any kind, and (iii) the Committee will have
the authority in its sole

3



--------------------------------------------------------------------------------



 



discretion to rescind the exercise of all or any portion of the Option to the
extent that such exercise occurred within six months prior to the date the
Optionee first commences any such Adverse Actions and require the Optionee to
disgorge any profits (however defined by the Committee) realized by the Optionee
relating to such exercised portion of the Option or any Option Shares issued or
issuable upon such exercise. Such disgorged profits paid to the Company must be
made in cash (including check, bank draft or money order) or, with the
Committee’s consent, shares of Common Stock with a Fair Market Value on the date
of payment equal to the amount of such payment. The Company will be entitled to
withhold and deduct from future wages of the Optionee (or from other amounts
that may be due and owing to the Optionee from the Company or a Subsidiary) or
make other arrangements for the collection of all amounts necessary to satisfy
such payment obligation.

     (b) For purposes of this Agreement, an “Adverse Action” will mean any of
the following: (i) failing to adhere to the Company’s Code of Conduct;
(ii) engaging in any commercial activity in competition with the business
conducted by the Company or any Subsidiary as conducted during the Restricted
Period; (iii) diverting or attempting to divert from the Company or any
Subsidiary any business of any kind, including, without limitation, interference
with any business relationships with suppliers, customers, licensees, licensors,
clients or contractors; (iv) participating in the ownership, operation or
control of, being employed by, or connected in any manner with any person or
entity which solicits, offers or provides any services or products similar to
those which the Company or any Subsidiary offers to its customers or prospective
customers; (v) making, or causing or attempting to cause any other person or
entity to make, any statement, either written or oral, or conveying any
information about the Company or any Subsidiary that is disparaging or that in
any way reflects negatively on the Company or any Subsidiary; or (vi) engaging
in any other activity that is hostile, contrary or harmful to the interests of
the Company or any Subsidiary, including, without limitation, influencing or
advising any person who is employed by or in the service of the Company or any
Subsidiary to leave such employment or service to compete with the Company or
any Subsidiary or to enter into the employment or service of any actual or
prospective competitor of the Company or any Subsidiary, influencing or advising
any competitor of the Company or any Subsidiary to employ to otherwise engage
the services of any person who is employed by or in the service of the Company
or any Subsidiary, or improperly disclosing or otherwise misusing any trade
secrets or confidential information regarding the Company or any Subsidiary.

     (c) Should any provision of this Section 5.4 of the Agreement be held
invalid or illegal, such illegality shall not invalidate the whole of this
Section 5.4 of the Agreement, but, rather, the Agreement shall be construed as
if it did not contain the illegal part or narrowed to permit its enforcement,
and the rights and obligations of the parties shall be construed and enforced
accordingly. In furtherance of and not in limitation of the foregoing, the
Optionee expressly agrees that should the duration of or geographical extent of,
or business activities covered by, any provision of this Agreement be in excess
of that which is valid or enforceable under applicable law, then such provision
shall be construed to cover

4



--------------------------------------------------------------------------------



 



only that duration, extent or activities that may validly or enforceably be
covered. The Optionee acknowledges the uncertainty of the law in this respect
and expressly stipulates that this Agreement shall be construed in a manner that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law. This Section 5.4 of
the Agreement does not replace and is in addition to any other agreements the
Optionee may have with the Company or any of its Subsidiaries on the matters
addressed herein. This Section 5.4 shall not apply to any termination that
occurs on or following a Change of Control.

6. Securities Law and Other Restrictions.

     Notwithstanding any other provision of the Plan or this Agreement, the
Company will not be required to issue, and the Optionee may not sell, assign,
transfer or otherwise dispose of, any Option Shares, unless (a) there is in
effect with respect to the Option Shares a registration statement under the
Securities Act of 1933, as amended, and any applicable state or foreign
securities laws or an exemption from such registration, (b) the Option Shares
have been admitted for trading on the New York Stock Exchange or any other
securities exchange or the National Association of Securities Dealers, Inc. that
are applicable to the Company, and (c) there has been obtained any other
consent, approval or permit from any other regulatory body which the Committee,
in its sole discretion, deems necessary or advisable. The Company may condition
such issuance, sale or transfer upon the receipt of any representations or
agreements from the parties involved, and the placement of any legends on
certificates representing Option Shares, as may be deemed necessary or advisable
by the Company in order to comply with such securities law or other
restrictions.

7. Withholding Taxes.

     In order to comply with all applicable federal, state, local or foreign
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of the Optionee, are withheld or collected from the Optionee. In
order to assist the Optionee in paying all or a portion of the applicable taxes
to be withheld or collected upon exercise of the Option, the Committee, in its
discretion and subject to such additional terms and conditions as it may adopt,
may permit the Optionee to satisfy such tax obligation by using Previously
Acquired Shares with a Fair Market Value equal to the amount of such taxes. If
permitted by the Committee, the Optionee must elect to use Previously Acquired
Shares on or before the date that the amount of tax to be withheld is
determined.

8. Adjustments.

     In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company or other similar corporate transaction or event
affects the Common Stock such that an adjustment is determined by the Committee
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the

5



--------------------------------------------------------------------------------



 



number and type of Common Stock (or other securities or other property) subject
to the Option and (ii) the exercise price with respect to the Option.

9. Certain Definitions.

     For purposes of this Agreement, the following additional definitions will
apply:

     (a) “Broker Exercise Notice” means a written notice pursuant to which
Optionee, upon exercise of an Option, irrevocably instructs a broker or dealer
to sell a sufficient number of shares or loan a sufficient amount of money to
pay all or a portion of the exercise price of the Option and/or any related
withholding tax obligations and remit such sums to the Company and directs the
Company to deliver stock certificates to be issued upon such exercise directly
to such broker or dealer.

     (b) “Cause” will have the meaning set forth in any employment or other
agreement or policy applicable to the Optionee or, if no such agreement or
policy exists, will mean (i) failure to adhere to the Company’s Code of Conduct,
(ii) dishonesty, fraud, misrepresentation, theft, embezzlement or injury or
attempted injury, in each case related to the Company or any Subsidiary,
(iii) any unlawful or criminal activity of a serious nature, (iv) any breach of
duty, habitual neglect of duty or unreasonable job performance, or (v) any
material breach of any employment, service, confidentiality or noncompete
agreement entered into with the Company or any Subsidiary.

     (c) “Change of Control” shall mean the first of the following events to
occur:

     (i) there is consummated a merger or consolidation to which the Company or
any direct or indirect subsidiary of the Company is a party if the merger or
consolidation would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) less than 60% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation; or

     (ii) the direct or indirect beneficial ownership (as defined in Rule 13d-3
under the Securities Exchange Act of 1934) in the aggregate of securities of the
Company representing 20% or more of the total combined voting power of the
Company’s then issued and outstanding securities is acquired by any person or
entity or group of associated persons or entities acting in concert; provided,
however, that for purposes of hereof, the following acquisitions shall not
constitute a Change of Control: (1) any acquisition by the Company or any of its
subsidiaries, (2) any acquisition directly from the Company or any of its
subsidiaries, (3) any acquisition by any employee benefit plan (or related trust
or fiduciary) sponsored or maintained by the Company or any corporation
controlled by the Company, (4) any acquisition by an underwriter temporarily
holding securities pursuant to an offering of such securities,

6



--------------------------------------------------------------------------------



 



(5) any acquisition by a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, (6) any acquisition in connection with which,
pursuant to Rule 13d-1 promulgated pursuant to the Exchange Act, the individual,
entity or group is permitted to, and actually does, report its beneficial
ownership on Schedule 13G (or any successor Schedule); provided that, if any
such individual, entity or group subsequently becomes required to or does report
its beneficial ownership on Schedule 13D (or any successor Schedule), then, for
purposes of this paragraph, such individual, entity or group shall be deemed to
have first acquired, on the first date on which such individual, entity or group
becomes required to or does so report, beneficial ownership of all of the voting
securities of the Company beneficially owned by it on such date, and (7) any
acquisition in connection with a merger or consolidation which, pursuant to
paragraph (c)(i) above, does not constitute a Change of Control; or

     (iii) there is consummated a transaction contemplated by an agreement for
the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale; or

     (iv) the stockholders of the Company approve any plan or proposal for the
liquidation of the Company; or

     (v) a change in the composition of the Board such that the “Continuity
Directors” cease for any reason to constitute at least a majority of the Board.
For purposes of this clause, “Continuity Directors” means those members of the
Board who either (i) were directors on January 29, 2002, or (ii) were elected
by, or on the nomination or recommendation of, at least a two-thirds (2/3)
majority of the then-existing Board (other than a director whose initial
assumption of office was in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company); or

     (vi) such other event or transaction as the Board shall determine
constitutes a Change of Control.

     (d) “Disability” means the disability of the Optionee such as would entitle
the Optionee to receive disability income benefits pursuant to the long-term
disability plan of the Company or Subsidiary then covering the Optionee or, if
no such plan exists or is applicable to the Optionee, the permanent and total
disability of the Optionee within the meaning of Section 22(e)(3) of the Code.

7



--------------------------------------------------------------------------------



 



     (e) “Previously Acquired Shares” means shares of Common Stock that are
already owned by the Optionee or that are to be issued upon the exercise of the
Option.

     (f) “Retirement” means the termination (other than for Cause or by reason
of death or Disability) of an Optionee’s employment or other service on or after
the date on which the Optionee has attained the age of 55 and has completed
10 years of continuous service to the Company or any Subsidiary (such period of
service to be determined in accordance with the retirement/pension plan or
practice of the Company or Subsidiary then covering the Optionee, provided that
if the Optionee is not covered by any such plan or practice, the Optionee will
be deemed to be covered by the Company’s plan or practice for purposes of this
determination).

     (g) “Subsidiary” means any entity that is directly or indirectly controlled
by the Company or any entity in which the Company has a significant equity
interest, as determined by the Committee.

10. Subject to Plan.

     The Option and the Option Shares granted and issued pursuant to this
Agreement have been granted and issued under, and are subject to the terms of,
the Plan. The terms of the Plan are incorporated by reference in this Agreement
in their entirety, and the Optionee, by execution of this Agreement,
acknowledges having received a copy of the Plan. The provisions of this
Agreement will be interpreted as to be consistent with the Plan, and any
ambiguities in this Agreement will be interpreted by reference to the Plan. In
the event that any provision of this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan will prevail.

11. Miscellaneous.

     11.1 Binding Effect. This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties to this Agreement.

     11.2 Governing Law. This Agreement and all rights and obligations under
this Agreement will be construed in accordance with the Plan and governed by the
laws of the State of Delaware, without regard to conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Agreement to the substantive laws of another jurisdiction.

     11.3 Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties to this Agreement with respect to the
grant and exercise of the Option and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and exercise of the Option and the administration of the Plan.

     11.4 Amendment and Waiver. Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties to this Agreement or, in the case of a
waiver, by the party waiving compliance.

[The Remainder of This Page Left Intentionally Blank]

8



--------------------------------------------------------------------------------



 



     The parties to this Agreement have executed this Agreement effective as of
the Date of Grant.

     

CERIDIAN CORPORATION
 
   

By:  

   

Its:  

   
 
   
By execution of this Agreement, the Optionee acknowledges having received a copy
of the Plan.
OPTIONEE  

 

(Signature)
 
   

 

(Name and Address)
 
   

 
 
   

 
 
   

Employee Number:

   

Version: 12-17-2004

9